Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Acknowledgment
The amendment filed on 12/03/2020, responding to the Office action mailed on 09/24/2020 has been entered. The present Office action is made with all the suggested amendments being fully considered. Accordingly, pending in this application are claims 1-10.

Response to Arguments
Applicant's arguments filed on 12/03/2020 have been fully considered but they are not persuasive. The reason is setforth below.

Applicant argued “Jeon in annotated Fig. 6 (shown below) of the cited reference discloses a third gate line (GL3) comprising a first protrusion (Pro 1) and a fourth gate line (GL4) 
comprising a second protrusion (not labeled). Jeon however fails to disclose that the first protrusion and the second protrusion not contacting each other directly, as recited in the amended claim 1 of the present invention. Instead, the first protrusion (Pro 1) and the second protrusion clearly contact each other directly as labeled by circles below”.


    PNG
    media_image1.png
    659
    683
    media_image1.png
    Greyscale

Examiner’s reply:
Examiner respectfully disagrees with the arguments presented above.

Examiner has not interpreted the two circular portions as the first protrusion “Pro1” and the second protrusion “Pro2” as shown by the Applicant in the remarks and copied above. 
Instead, Examiner has interpreted only an adjacent portion extended from the third gate line (“GL3”) (i.e., GATE1) as a first protrusion “Pro1” and only an adjacent portion extended from the 
As can be seen in the annotated fig. 6 below, an intervening portion separates the first protrusion “Pro1” and the second protrusion “Pro2”. Direct contact has been interpreted as contact between two elements without any intervening layer. However, based on the new interpretation of the first protrusion “Pro1” and the second protrusion “Pro2”, an intervening portion exists between “Pro1” and “Pro2”. Therefore, the first protrusion “Pro1” and the second protrusion “Pro2” are not contacting each other directly.

Hence, claims are not patentable over Jeon and Examiner maintains the rejection.


    PNG
    media_image2.png
    930
    854
    media_image2.png
    Greyscale


 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeon et al. (US 20130168774 A1; hereinafter “Jeon”).

In re claim 1, Jeon discloses a semiconductor device (figs. 4-6; ¶ 0061-0085) (more specifically, fig. 6 annotated below), comprising:
a first gate line (“GL1”) and a second gate line (“GL2”) extending along a first direction (D2); 
a third gate line (GATE1; hereinafter referred as “GL3”) extending along a second direction (D1) and between and directly contacting the first gate line (“GL1”) and the second gate line (“GL2”), wherein the third gate line (“GL3”) comprises a first protrusion (“Pro1”); 
a drain region 1340 (¶ 0062; dopant region 140) adjacent to one side of the third gate line (GATE1), wherein the first protrusion of the third gate line (“Pro1”) overlaps the drain region 140; and
a fourth gate line (GATE2; hereinafter referred as “GL4”) extending along the second direction (D1) and between and directly contacting the first gate line (“GL1”) and the second gate line (“GL2”), wherein the first gate line (“GL1”) directly contacting the third gate line (“GL3”) contacts the first gate line (“GL1”) directly contacting the fourth gate line (“GL4”) directly, the fourth gate line (“GL4”) comprises a second protrusion (“Pro2”) and the first protrusion (“Pro1”) 


    PNG
    media_image2.png
    930
    854
    media_image2.png
    Greyscale

In re claim 2, Jeon discloses the semiconductor device of claim 1 (fig. 6 annotated above) wherein part of the fourth gate line (“GL4”) overlaps the drain region 140.

In re claim 3, Jeon discloses the semiconductor device of claim 2 (fig. 6 annotated above in claim 1) wherein the second protrusion (“Pro2”) overlapping part of the drain region 140.

In re claim 4, Jeon discloses the semiconductor device of claim 2 (fig. 6 annotated above in claim 2 and fig. 5) further comprising a first source region 142 (¶ 0071) adjacent to another side of the third gate line (“GL3”) and a second source region 142 adjacent to another side of the fourth gate line (“GL4”).

In re claim 5, Jeon discloses the semiconductor device of claim 4 (figs. 4-5, and fig. 6 annotated above in claim 2), further comprising:
a first metal interconnection 170 extending along the second direction D1 between the third gate line (“GL3”) and the fourth gate line (“GL4”) and electrically connected to the drain region 140 (¶ 0073); 
a second metal interconnection 175 extending along the second direction D1 on the another side of the third gate line GL3 and electrically connected to the first source region 142 (¶ 0073); and
a third metal interconnection 175 extending along the second direction D1 on the another side of the fourth gate line GL4 and electrically connected to the second source region 142 (¶ 0073).

In re claim 6, Jeon discloses the semiconductor device of claim 1 (figs. 4-5, and fig. 6 annotated below), further comprising a first doped region 142 (¶ 0071) adjacent to another side of the third gate line GL3.

    PNG
    media_image3.png
    926
    664
    media_image3.png
    Greyscale


In re claim 7, Jeon discloses the semiconductor device of claim 6 (figs. 4-5, and fig. 6 annotated above in claim 6), further comprising a second doped region 142 above the first doped region 140.

In re claim 9, Jeon discloses the semiconductor device of claim 6 (figs. 4-5, and fig. 6 annotated above in claim 6), further comprising a third doped region 142 below the first doped region 142.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon, as applied to claims 7 and 9 above, respectively.

In re claims 8 and 10, Jeon discloses a circuit diagram (fig. 3) wherein a PMOS and 2 NMOSs are shown. Therefore, one of ordinary skill in the world recognize that the layout shown in fig. 3 can include a PMOS and 2 NMOSs, wherein a middle transistor in the layout (fig. 3) is a PMOS and two other transistors above and below are NMOS transistors. Thus, the first doped region (e.g. S/D of the PMOS) and the second or third doped regions (e.g. S/D regions of the two .



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILUFA RAHIM whose telephone number is (571)272-8926.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NILUFA RAHIM/Primary Examiner, Art Unit 2893